United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-20509
                          Conference Calendar



MASSOOD DANESH PAJOOH,

                                      Plaintiff-Appellant,

versus

MELINDA HARMON, U.S. District Judge, United States District
Judge, individually; DON J. DEGABRIELLE, The Assistant United
States Government Attorney, individually; JOHN DOE,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-155
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Massood Danesh Pajooh appeals the dismissal with prejudice

of his suit brought pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and

other grounds.    Pajooh argues that defendants DeGabrielle and

Judge Harmon are not absolutely immune from suit for damages.

     Judge Harmon enjoys absolute immunity because Pajooh’s

claims for damages arose out of acts she performed in the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20509
                                -2-

exercise of her judicial functions.   See Mitchell v. McBryde, 944

F.2d 229, 230 (5th Cir. 1991).   DeGabrielle enjoys absolute

immunity because his conduct was “intimately associated with the

judicial phase of the criminal process.”   See Beck v. Texas State

Bd. of Dental Examiners, 204 F.3d 629, 637 (5th Cir. 2000).

     Pajooh argues that the district court erred when it

determined that he had failed to state a claim upon which

declaratory or injunctive relief could be granted.   Pajooh’s

unsupported conclusory accusations do not suffice to prevent a

motion to dismiss.   See Taylor v. Books A Million, Inc., 296 F.3d

376, 378 (5th Cir. 2002), cert. denied, 123 S. Ct. 1287 (2003).

The district court’s dismissal with prejudice of Pajooh’s suit is

AFFIRMED.